DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 17-20, drawn to an abrasive agglomerate particle.
Group II, claim(s) 12-16, drawn to a method of abrading a workpiece.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an abrasive agglomerate particle comprising fused aluminum oxide mineral bonded in a vitreous matrix, wherein the fused aluminum oxide mineral is present in a range from 70 percent by weight to 95 percent by weight and the vitreous matrix is present at least at five percent by weight, based on the weight of the abrasive agglomerate particle, wherein the fused aluminum oxide mineral has an average particle size of up to 300 micrometers, and wherein the abrasive agglomerate particle has a frusto-pyramidal shape with side walls having a taper angle in a range from 2 to 15 degrees and a dimension of at least 400 micrometers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 6,319,108 to Adefris et al. (hereinafter Adefris).  Adefris discloses ceramic abrasive composites comprising a plurality of abrasive particles, such as fused aluminum oxide, in a ceramic matrix, wherein the concentration of the abrasive particles is from about 10 to 90 wt% and the concentration of the ceramic matrix is 90 to 10 wt% (Adefris, abstract, col. 7, lines 29-35 and 54-58). Adefris teaches the abrasive composite has an average size which is “at least” 3 times the average size of the abrasive particles and that the abrasive particles have a size of about 0.05-200 microns (Adefris, col. 7, lines 17-24). Adefris discloses that the shape of the composite can be truncated pyramidal shape such as the one shown in Figure 1; the shape of the abrasive composite shown in Figures 5 and 1 render the claimed “frusto-pyramidal” shape obvious. Adefris discloses that the angle between base 63 and wall 66, as shown in Figure 5, is between 90° to 45°, preferably between 75°-89.9°, more preferably between 80°-89.7°, and even more preferably 80°-87° (Adefris, col. 5, lines 20-39; Figure 5); this disclosed angle, as shown in Figure 5, refers to the internal angle. When the internal angle is 80°-87°, it is quite evidenced that the angle between the base 63 and an imaginary perpendicular line to base 63 (wherein the imaginary perpendicular line starts at the point of intersection of wall 66 and base 63) would be 13°-20°, which would represent the claimed taper angle as defied according to the original disclosure of the present Application under examination. The present Application under examination refers to this angle, i.e. the angle between the base 63 and an imaginary perpendicular line to base 63 (wherein the imaginary perpendicular line starts at the point of intersection of wall 66 and base 63), as the tape angle α (see specification of the present Application under examination, page 7, lines 3-10).
During a telephone conversation with Kathleen Gross on 05/05/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,975,988 to Christianson in view of U.S. Patent No. 6,319,108 to Adefris et al. (hereinafter Adefris). 
Both references have been submitted in the IDS filed on 01/26/2021.

With respect to claim 1, Christianson discloses a coated abrasive article comprising a backing and abrasive layer coated onto the backing, wherein the abrasive layer comprises abrasive agglomerates of the shape of truncated four-sided pyramid (Christianson, abstract and Figure 1). Christianson discloses a suitable abrasive particle is fused aluminum oxide (Christianson, col. 12, lines 7-20). Christianson discloses the abrasive agglomerates comprise a plurality of abrasive particles in an inorganic binder such as a vitreous binder (i.e. claimed “vitreous matrix”) (Christianson, col. 11, lines 64-67 and col. 12, lines 65-67). Moreover, Christianson teaches that the abrasive agglomerates have an average particle size ranging from about 20 to about 3000 microns, preferably between 200 to 1500 microns (Christianson, col. 12, lines 7-10); the disclosed average agglomerate size overlaps with the claimed dimension of at least 400 micrometers. Additionally, Christianson teaches that the abrasive grains typically have a particle size ranging from about 0.1 to 1500 microns, preferably about 1-1300 microns (Christianson, col. 12, lines 43-45). Christianson discloses that the particle size of the abrasive grain is determined by the desired cut rate and surface finish to be produced (Christianson, col. 12, lines 45-47). The average particle size for the abrasive grain, as disclosed by Christianson, overlaps with the claimed range of “up to 300 micrometers”. Overlapping ranges have been held to establish prima facie obviousness.  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Christianson teaches that the concentration of abrasive particles is 20-90 wt% and the concentration of the inorganic binder is about 10-80 wt% in the agglomerate (Christianson, col. 13, lines 50-55). The disclosed concentrations overlap with the claimed concentrations of 70-95 wt% for the fused aluminum oxide and at least 5 wt% for the vitreous matrix; overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Christianson although discloses a shape and renders the claimed frusto-pyramidal shape obvious, does not disclose that said shape has side walls having a taper angle in the range of from 2 to 15 degrees.
Adefris teaches ceramic abrasive composites (i.e. claimed abrasive agglomerates) comprising a plurality of abrasive particles such as fused aluminum oxide in an inorganic binder/matrix wherein the concentration of the abrasive particles is from about 10 to 90 wt% and the concentration of the ceramic matrix is 90 to 10 wt% (Adefris, throughout the reference, in particular, see abstract, and col. 7, lines 29-35 and 54-58). Additionally, the references discloses that the abrasive composite has an average size which is “at least” 3 times the average size of the abrasive particles and that the abrasive particles have a size of about 0.05-200 microns (Adefris, col. 7, lines 17-24). The reference, also, is drawn to coated abrasive articles (Adefris, abstract, col. 10, lines 16-24; col. 15, lines 5-13 and Figures 1 and 4). 
Furthermore, Adefris discloses that the shape of the composite can be truncated pyramidal shape such as the one shown in Figures 1 and 5, especially in Figure 5; the shape of the abrasive composite shown in Figures 5 and 1 render the claimed “frusto-pyramidal” shape obvious. Adefris discloses that the internal angle between the base 63 and wall 66, as shown in Figure 5, is between 90° to 45°, preferably between 75°-89.9°, more preferably between 80°-89.7°, and even more preferably 80°-87° (Adefris, col. 5, lines 20-39; Figure 5); this disclosed angle, as shown in Figure 5, refers to the internal angle between the two sides. When the internal angle is 80°-87°, it is quite evidenced that the angle between the base 63 and an imaginary line perpendicular to base 63, wherein the imaginary line intersects the base wall at the point of intersection of wall 66 and base 63, would be 13°-20°; this is because an imaginary line perpendicular to base 63, intersected at the point of intersection of base 63 and wall 66, would be a right angle at 90°. Thus, when the internal angle as disclosed by Adefris and shown in Figure 5 is between 75°-89.9°, the other angle, or the outside angle between the imaginary line and the wall 66, would be 10.1°-25° because the total has to add up to 90°. Also, if the disclosed angle is between 80°-89.7°, the outside angle between an imaginary line and wall 66 would be 10.3°-20°. Finally, if the disclosed angle is 80°-87°, the outside angle between the imaginary line and the wall 66 would be 13°-20°. This outside angle, as described hereby, corresponds to α angle shown in Figure 1 of the present Application under examination (see present Application under examination, Figure 1; also see specification, page 7, lines 3-17). 
Moreover, Adefris specifically discloses that a tapered composite may aid in the controlled break-down of the abrasive composite during use and in removal of the composite from the tooling used for molding the composite (Adefris, col. 5, lines 29-39).
Thus, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Christianson in order to have a tapered angle on the truncated four-sided pyramid shape of Christianson as that shown and taught by Adefris motivated by the fact that a tapered angle in such shapes aid in the controlled break-down of the abrasive composite during use and in removal of the composite from the tooling used for molding the composite (Adefris, col. 5, lines 29-39). As taught by Adefris, the claimed tapered angle is 10.1°-25°, preferably 10.3°-20°, and even more preferably 13°-20° which, all of them, overlap with the claimed range of 2°-15°. 

With respect to claim 2 Christianson teaches that the abrasive agglomerates have an average particle size ranging from about 20 to about 3000 microns, preferably between 200 to 1500 microns (Christianson, col. 12, lines 7-10); this is taken to render the claimed maximum dimension of less than 1.5 millimeters obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 3 and 4, Christianson teaches that the abrasive grains typically have a particle size ranging from about 0.1 to 1500 microns, preferably about 1-1300 microns (Christianson, col. 12, lines 43-45). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, Christianson teaches that the bond system, which would form at least make coat and/or size coat, comprises optional additives such as fillers such as glass bubbles (Christianson, col. 9, lines 55-67). According to the original disclosure of the present Application under examination, “engineered porosity” refers to porosity incorporated into the matrix through the use of fillers such as glass bubbles or other pore forming agents (see specification, page 9, lines 20-26). Thus, Christianson is seen to render the claimed “engineered porosity” for the abrasive agglomerate particles obvious. 

With respect to claims 6 and 7, Christianson discloses coated abrasive article comprising an abrasive layer comprising a plurality of abrasive agglomerates (Christianson, abstract, col. 5, lines 20-45).

With respect to claim 8, Christianson teaches a make coat and size coat, both of which comprise polymeric binder material (Christianson, col. 8, line 22 to col. 9, line 55).  

With respect to claim 9, Christianson teaches an example of the polymeric binder is phenolic resin (Christianson, col. 8, lines 45-57).

With respect to claim 10, Christianson teaches that the binder has a Knoop hardness of at least 50 (Christianson, col. 10, lines 49-52); this range overlaps with the claimed range of “less than 60”.   
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With respect to claim 11, Christianson teaches that the backing of the abrasive article can be nonwovens (Christianson, col. 5, lines 49-55); the coated abrasive article produced from nonwoven backings is considered to render a nonwoven abrasive article obvious. 

With respect to claim 17, Christianson discloses the use of phenolic binder in, at least, make coat and/or size coat (Christianson, col. 8, lines 45-57), and considering the fact that the coated abrasive article can be taken to a nonwoven article as detailed out above, the reference is seen to render the claimed nonwoven article comprising a phenolic binder obvious. 

With respect to claim 18, Christianson discloses that the binder or bond system has a Knoop hardness of at least 50 (Christianson, col. 10, lines 49-52), and considering the fact that the reference is also seen to render a nonwoven abrasive article obvious (see above for details), the reference is seen to render a Knoop hardness of less than 60 for the polymeric binder obvious. 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With respect to claim 19, Christianson teaches that the abrasive agglomerates have an average particle size ranging from about 20 to about 3000 microns, preferably between 200 to 1500 microns (Christianson, col. 12, lines 7-10); this is taken to render the claimed dimension of at least 500 micrometers obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 20, Christianson teaches that the concentration of abrasive particles is 20-90 wt% and the concentration of the inorganic binder is about 10-80 wt% in the agglomerate (Christianson, col. 13, lines 50-55). The disclosed concentrations overlap with the claimed concentrations of 70-85 wt% for the fused aluminum oxide and at least 15 wt% for the vitreous matrix; overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGAH PARVINI/Primary Examiner, Art Unit 1731